Citation Nr: 1612562	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  13-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a dental disorder, claimed as chipped teeth, for compensation purposes.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral peripheral neuropathy of the bilateral upper and lower extremities.

6.  Entitlement to service connection for residuals of breast cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served in the United States National Guard.  She had yearly periods of active duty for training, beginning in November 1987 through January 1996, to specifically include January 1988 to June 1988, and had active duty from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the Des Moines, Iowa, RO. 

In September 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At the time of the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of forthcoming VA treatment records, received later that month.  38 C.F.R. § 20.1304(c) (2015).  As such, the Board may properly consider such evidence. 

Additionally during the hearing, the Veteran submitted a motion to advance the case on the docket based on financial hardship.  The undersigned Veterans Law Judge deferred ruling on the motion and held the record open in order for her to submit supporting documentation.  However, she did not do so.  Accordingly, such motion is denied.  38 U.S.C.A. § 7107(a)(2)(B) (West 2014); 38 C.F.R. § 20.900(c) (2015).

Also, in October 2015, the Veteran via her representative submitted a motion for extension of time to submit evidence as she was still attempting to obtain evidence in regard to treatment for her knees, ankles, and diabetes from the local community based outpatient clinic (CBOC) and VA medical center (VAMC).  However, as the Board is granting service connection for the Veteran's right knee disorder, no prejudice results to her in the Board proceeding with an adjudication of such matter.  Additionally, as such records are irrelevant to the issues of entitlement to service connection for a dental disorder, bilateral hearing loss, and tinnitus, there is likewise no prejudice to her in the Board proceeding with an adjudication on such matters.  Furthermore, as the Board is remanding the remaining issues, to include entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, such records will be obtained.  Therefore, the Veteran's motion for extension of time is rendered moot.

In accordance with Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Board has recharacterized the Veteran's claim for service connection for right knee degenerative arthritis, joint pains, and bursitis as entitlement to service connection for a right knee disorder.  Id (when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms she describes, and the information she provides in connection with that claim).

As discussed in more detail below, service connection may be awarded for dental conditions for (1) compensation benefits and/or (2) outpatient dental treatment purposes.  Pursuant to Veterans Benefits Administration  (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381.  In the present case, the record reflects that the Veteran has raised the issue of entitlement to service connection for a dental disorder for outpatient dental treatment purposes.  See also Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Review of the file reveals, however, that the AOJ (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental disorder for VA compensation purposes.  The Board notes that in October 2013, the RO indicated it had referred such matter to the Veteran's closest VAMC.  However, the record contains no further evidence that this referral was made, or that the VAMC adjudicated the matter.  Therefore, as it is unclear whether any claim for outpatient dental treatment has yet been considered and/or referred to VHA, it is referred to the AOJ (which, in this case, is VHA) for appropriate action.

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and residuals of breast cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Chipped teeth are not a disability for which service connection for compensation purposes may be granted.  

2.  Right knee degenerative arthritis is etiologically related to injuries sustained during a period of inactive duty for training (INACDUTRA).  

3.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from active duty service.

4.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder, claimed as chipped teeth, for VA compensation purposes are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 4.150 (2015).

2.  The criteria for service connection for right knee degenerative arthritis are met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2015).

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As the Board's decision to grant the Veteran's claim for entitlement to service connection for right knee degenerative arthritis constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations with respect to that issue. 

With respect to the remaining claims decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, April 2011 and August 2011 letters, sent prior to the initial unfavorable decision in August 2011, advised the Veteran of the evidence and information necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  These letters also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify under the VCAA.  

Relevant to the duty to assist, the Veteran's relevant VA treatment records have been obtained and considered.  In this regard, the Board notes that the Veteran identified ongoing VA treatment for her bilateral knees, ankles, and diabetes.  See October 2015 statement.  As such records are irrelevant to the claims denied herein, there is no need to obtain them in connection with such claims and, furthermore, there is no prejudice to the Board proceeding with a decision on such matters at this time.  Service treatment records and Social Security Administration (SSA) records have also been obtained and considered.  The Veteran has not identified any additional, outstanding records referable to the claims decided herein that have not been requested or obtained.  

The Veteran was also afforded a VA examination in August 2011 with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological evaluation.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Board further finds that VA is not required to obtain a medical examination and/or opinion as to whether the Veteran has a dental disorder, claimed as chipped teeth, related to service.  In this regard, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(a); 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the Veteran has not been afforded a VA examination specific to her claimed dental disorder, under these circumstances, VA has no obligation to obtain any medical opinion commenting upon the existence of such disorder as the Veteran has not contended that she suffers from any dental disorder other than chipped teeth, which is not a service-connectable disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

As previously noted, the Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Furthermore, testimony was solicited regarding the Veteran's in-service experiences she alleges resulted in dental disorder, bilateral hearing loss, and tinnitus, the type and onset of symptoms, and her contention that her military service caused her disorders.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claims; however, no additional evidence was identified.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims for service connection herein decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Additionally, in Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, while bilateral hearing loss and tinnitus are diseases enumerated under 38 C.F.R. § 3.309(a), the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Dental Disorder

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150. Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (Note). Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service-connected for purposes of compensation.  38 C.F.R. § 3.381.

In the instant case, while she is competent to report that she chipped her teeth when hit in the mouth with tools during service, there is no documented evidence of such in-service injuries.  Moreover, there is no evidence that the Veteran has a dental disorder for which compensation may be payable.  Specifically, as indicated previously, compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to trauma.  Therefore, while the Veteran reported chipped teeth as a result of being hit with tools in the mouth, there is no evidence that such resulted in a loss of substance of the body of the maxilla or mandible.  

Thus, inasmuch as the Veteran does not have a dental disorder for which VA compensation benefits are payable, the claim for service connection for a dental disorder for VA compensation purposes only, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.

 As a final point, the Board notes that this decision is limited to whether compensation benefits are warranted for the Veteran's claimed dental condition.  As discussed in the Introduction, the AOJ (VHA) has not yet addressed her claim of service connection for outpatient dental treatment purposes.  Accordingly, this issue has been referred to the AOJ (VHA) for appropriate action.

B.  Right Knee Disorder

The Veteran is seeking service connection for a right knee disorder.  Service records are negative for any right knee complaints until July 1995, when personnel records indicate that the Veteran was injured in the midst of a two week inactive duty training period while performing a heavy lifting exercise.  A medical examination report notes that the Veteran was lifting a patient onto a litter when she felt a sharp pain in her left knee and hip area.  Another report indicates a knee injury sustained in the line of duty, which was found to be not pre-existing.  However, a statement then written by the Veteran indicates pain in both knees, and a corresponding service treatment note and DD Form 689 indicated bilateral knee pain.  The Veteran was given light duty for three days.

Post-service, VA treatment notes reflect that the Veteran was diagnosed with right knee degenerative joint disease in February 2000, and initiated a claim for such in August 2000.

In August 2011, the Veteran underwent a VA examination for her knees.  She reported difficulty with her knees for the past 21 years, and indicated that her symptoms began in service while working on vehicles and jogging.  She was diagnosed with degenerative arthritis of the right knee.  The examiner opined that such was more likely than not due to her service.  He explained that, based on her reported history and given the nature and progression of degenerative joint disease, one could deduce the correlation to her time in service.

During the hearing, the Veteran testified that she believed her right knee disorder was due to wear and tear caused by working on vehicles while in service.

The August 2011 medical opinion is afforded high probative value as it was made after a review of the relevant evidence and examination of the Veteran, and contains a rationale for the conclusion reached.  There is no other medical opinion of record with which to contradict this opinion.

Therefore, based on the August 2011 opinion and resolving all doubt in favor of the Veteran, the Board finds that service connection for right knee degenerative arthritis is warranted.  Service records clearly documented complaints of knee pain during National Guard training.  The Veteran has consistently reported right knee symptomatology since service. The Board observes that the Veteran, as a layperson, is competent to report events within the realm of her personal experience.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Importantly, the August 2011 VA opinion determined that the Veteran's right knee degenerative arthritis was at least as likely as not related to the Veteran's service.  Accordingly, the Board finds that service connection for right knee degenerative arthritis is warranted.


C.  Bilateral Hearing Loss & Tinnitus

The Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus.  She has reported experiencing a high level of noise exposure in service and believes that her current hearing impairment is related to such exposure.  As noise exposure is consistent with the conditions of her service, the Board finds that she was exposed to noise during her military service, to include her periods of INACDUTRA, ACDUTRA, and active duty.  38 U.S.C.A. § 1154(a). 

Service treatment records include several audiograms, but are silent for complaints, treatment, or diagnoses referable to hearing loss and/or tinnitus.  

In this regard, during the Veteran's November 1987 entrance examination, her ears were evaluated as clinically normal and audiological testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
25
10
10
15
20

However, while such demonstrated some degree of hearing loss in the left ear under Hensley, as such did not rise to the level acknowledged by VA in 38 C.F.R. § 3.385, the Board finds that the Veteran did not have a pre-existing hearing loss disability.  See McKinney v. McDonald, No. 13-2273, --Vet. App.-(March 11, 2016).  In August 1990, the Veteran was treated for an ear infection, which included irrigation of the ear; however, no hearing loss symptoms were reported. 

In April 1991, the Veteran's ears were again evaluated as clinically normal and audiological testing revealed the following:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
0
0
0
0
20

The Veteran's hearing was again tested in August 1991 with the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
0
0
0
0
0

In a June 1994 Report of Medical History, the Veteran denied ear trouble and hearing loss.  Her ears were again evaluated as clinically normal and audiological testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
0
10
LEFT
25
15
10
10
10

Post-service, during a May 2007 Disability Determination Evaluation for SSA, it was noted that the Veteran's hearing was intact.  The Veteran's first hearing-related complaint was documented in October 2012, during a VA audiological consultation in which she reported reduced hearing since 1992.  She also reported tinnitus at night for the past 3-4 years.  Impacted cerumen was removed from her left ear.  Pure-tone testing revealed hearing within normal limits, bilaterally, and speech discrimination scores of 96 percent for the right ear and 100 percent for the left ear were recorded.

In August 2013, the Veteran underwent a VA audiological examination.  The Veteran was diagnosed with bilateral sensioneural hearing loss; however, the examiner noted that the test results were not valid for rating purposes, explaining that there was a non-organic overlay to the thresholds, adding,  "[the] Veteran presented with a flat mild hearing loss, 15dB worse across all frequencies compared to the 10-16-12 VA audio which showed normal hearing in both ears.  Thresholds obtained with descending presentation were 20 dB worse than those with ascending presentation."

The examiner noted the Veteran's in-service noise exposure from her work in the motor pool, as well as her reported occupational noise exposure.  The examiner found that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to service, explaining that the Veteran had normal hearing in both ears during service, with no change in hearing during that time, and that a recent October 2012 VA audio examination showed normal hearing in both ears.  She further noted that testing that day showed a non-organic hearing loss, and that, given the presence of normal hearing in service and in 2012, any current hearing loss cannot be related to service.

Regarding tinnitus, the examiner noted that the Veteran reported tinnitus for the past 16-17 years to the examiner, but that at the last VA audio test, in October 2012, that she has only reported tinnitus for the past 3-4 years.  The examiner found that it was less likely than not that the Veteran's tinnitus was related to service, noting that the Veteran has given conflicting reports regarding the onset of her tinnitus, and that she had normal hearing during service with no change in thresholds during service, evidencing no damage due to acoustic trauma.

As an initial matter, the Board has considered whether presumptive service connection for bilateral hearing loss and tinnitus is warranted.  However, the first diagnosis of bilateral hearing loss was in August 2013, which is more than one year after the Veteran's separation from her active duty service in July 1991.  Furthermore, while the Veteran has alleged a continuity of bilateral hearing loss symptomatology, beginning during her active duty service, such is outweighed by the contemporaneous evidence, which includes a normal audiogram and the Veteran's own denial of ear trouble at the time of her June 1994 examination, a May 2007 examination finding that her hearing was intact, and an October 2012 VA audiological examination also finding normal hearing.  Furthermore, with regard to the Veteran's tinnitus, she reported the onset as 3-4 years prior to the October 2012 examination and 16-17 years prior to the August 2013 VA examination, which places the onset in 1996 at the absolute earliest.  Furthermore, as will be discussed below, the Board finds that her lay statements as to the onset and continuity of symptomatology to be not credible.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In light of the above, the Veteran's appeal turns on whether her bilateral hearing loss and tinnitus are related to her in-service noise exposure.  In evaluating the medical evidence of record, the Board places great probative weight on the August 2013 VA examiner's opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus as this clinician considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, drawing clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Though in-service audiograms reflect a slight variance in hearing, the Board notes that the examiner specifically noted review of the Veteran's in-service audiograms, and found that such did not qualify as a shift in thresholds.  The Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

The Board acknowledges that the Veteran is competent to report the symptoms she experiences in regard to her bilateral hearing loss and tinnitus.  Lay statements are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Accordingly, the Board notes that the Veteran is competent to describe her hearing loss symptoms, but she is not competent to establish a medical etiology or nexus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the question of the etiology of her bilateral hearing loss falls outside the realm of common knowledge of a lay person as such involves consideration of impact acoustic and physical trauma has on the inner workings of the ear.  See Jandreau at 1377.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.

In regard to the Veteran's tinnitus, the Board finds that she is competent to attest to the symptoms and onset of this disability.  However, in addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event - see Buchanan at 1337 - the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness in assessing credibility.  See Caluza, supra.

Here, the Board finds the Veteran lacks credibility in regard to her statements that tinnitus began during her military service.  Though she testified that her tinnitus began during Desert Storm, she had denied any ear problems during her June 1994 examination and previously had reported that her tinnitus had its onset 3-4 years prior to her October 2012 audiological examination.  In light of the inconsistencies in the Veteran's assertions regarding the onset of her tinnitus, the Board finds the Veteran lacks credibility and has determined that her statements have less probative value than the August 2013 VA examination which determined the Veteran's tinnitus is not related to her military service. 

Therefore, the Board finds that there is no competent, credible evidence which provides the nexus necessary to award service connection.  The Board points out that the Veteran's claims for bilateral hearing loss and tinnitus were not raised until approximately 15 years after service and notes that the passage of many years between discharge from active service and documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, as the Board has accorded greater probative weight to the opinion of the VA examiner than to the contentions of the Veteran, the most probative evidence of record reflects that the Veteran's bilateral hearing loss and tinnitus are not caused by or the result of her military service and, thus, service connection is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As such, the benefit-of-the-doubt doctrine is not applicable in the instant appeal, and her claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a dental disorder, claimed as chipped teeth, for compensation purposes, is denied.

Service connection for right knee degenerative arthritis is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that a VA examination is warranted with respect to the Veteran's claims for service connection for residuals of breast cancer and peripheral neuropathy of the bilateral upper and lower extremities.  In this regard, the Veteran claims her breast cancer was caused by exposure to chemicals in service from working in the motor pool, including diesel fuel, acid cleaner, and gas.  VA treatment records document that a lump was first identified in the Veteran's left breast in September 2000.  Thereafter, she underwent chemotherapy and had a lumpectomy in April 2001.

Regarding the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, she has attributed such to jumping out of and falling down from vehicles during service, namely large trucks, and heavy lifting necessitated by her military occupational specialty.

Given that there is competent evidence of current residuals of breast cancer and peripheral neuropathy of the bilateral upper and lower extremities, and the Veteran has alleged that such is due, in part, to activities the Board finds consistent with her in-service duties, but insufficient competent medical evidence to decide the claims as there is no opinion as to nexus between the claimed disorders and service, then an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon, supra.

Additionally, while on remand, any relevant, outstanding VA treatment records should be obtained.  In this regard, in an October 2015 statement, the Veteran indicated that she was receiving ongoing treatment at the Dubuque CBOC and Iowa City VAMC for her ankles, knees, and diabetes.  Here, the most recent VA treatment records associated with the claims file are dated September 25, 2015.  Therefore, while on remand, any recent, outstanding VA treatment records should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Dubuque, Iowa CBOC and Iowa City, Iowa VAMC, dated since September 25, 2015.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the electronic claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  After all outstanding treatment records have been associated with the file, schedule the Veteran for a VA examination to determine the etiology of her residuals of breast cancer.  The electronic claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner must diagnose all residuals of breast cancer and opine as to whether it is at least as likely as not that such residuals are related to the Veteran's active duty service from November 1990 to July 1991, a disease or injury during any period of ACDUTRA, and/or an injury during any period of INACDUTRA, including the Veteran's in-service exposure to automotive chemicals and fumes during all periods of service.  

In offering any opinion, the examiner must consider the lay statements of record and provide a complete rationale for the conclusions reached.

3.  After all outstanding treatment records have been associated with the file, schedule the Veteran for a VA examination to determine the etiology of her claimed peripheral neuropathy of the bilateral upper and lower extremities.  The electronic claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should confirm the diagnosis of peripheral neuropathy of the bilateral upper and lower extremities, and opine as to whether it is at least as likely as not that any peripheral neuropathy found to be present are related to the Veteran's active duty service from November 1990 to July 1991, a disease or injury during any period of ACDUTRA, and/or an injury during any period of INACDUTRA, including the Veteran's in-service exposure to automotive chemicals and fumes, impact from jumping/falling out of vehicles and heavy lifting of objects during all periods of service.  

In offering any opinion, the examiner must consider the lay statements of record and provide a complete rationale for the conclusions reached.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued an additional supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


